Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s remarks filed on February 22, 2022.

Allowable Subject Matter
Claims 27-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a first fastener comprises: a base; a first leg, comprising: a first attachment portion extending from said base; and a first tip portion extending from said first attachment portion at a first angle relative to said first attachment portion; and a second leg, comprising: a second attachment portion extending from said base; and a second tip portion extending from said second attachment portion at a second angle relative to said second attachment portion, wherein said second angle is different than said first angle when said first fastener is in said ready-to-eject configuration to accommodate shifting of said first fastener during the firing stroke
a first fastener comprises: a base; a proximal leg, comprising: a first proximal portion extending from said base; and a second proximal portion extending from said first proximal portion at a first angle; and a distal leg, comprising: a first distal portion extending from said base; and a second distal portion extending from said first distal portion at a second angle, wherein said second angle is different than said first angle when said first fastener is in said ready-to-eject configuration
a first fastener comprising: a base comprising a first end and a second end; a first leg comprising: a first segment extending from said first end; and a second segment extending from said first segment at a non-zero angle relative to said first segment; and a second leg extending from said second end; wherein said first fastener is asymmetric relative to an axis oriented perpendicular to said base and extending through said base equidistance between said first end and said second end when said first fastener is in said ready-to-eject configuration
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
The applicant’s Terminal Disclaimer filed March 9, 2022 overcomes the double patenting rejection of the office action filed on November 22, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731